

Exhibit 10.12


AXOVANT SCIENCES LTD.
 
NON-EMPLOYEE DIRECTOR COMPENSATION POLICY
 
Each member of the Board of Directors (the “Board”) who is not also serving as
an employee of Axovant Sciences Ltd. (the “Company”) or any of its affiliates
(each such member, an “Eligible Director”) will receive the compensation
described in this Non-Employee Director Compensation Policy for his or her Board
service. This Non-Employee Director Compensation Policy is effective as of April
7, 2017 (the “Effective Date”). An Eligible Director may decline all or any
portion of his or her compensation by giving notice to the Company prior to the
date cash is to be paid or equity awards are to be granted, as the case may be.
This policy may be amended and specific awards may be modified at any time in
the sole discretion of the Board or the Compensation Committee of the Board.
 
 
Annual Cash Compensation
 
Annual cash compensation to members of our Board is payable in equal quarterly
installments, payable in arrears on the 15th day (or, if falling on a day where
banks in New York or Bermuda are closed for business, the next business day
thereafter) of the month following the end of each fiscal quarter in which the
service occurred. If an Eligible Director joins the Board or a committee of the
Board at a time other than effective as of the first day of a fiscal quarter,
each annual retainer to be paid in accordance with this Non-Employee Director
Compensation Policy will be pro-rated based on days served in the applicable
fiscal year, with the pro-rated amount paid for the first fiscal quarter in
which the Eligible Director provides the service, and regular full quarterly
payments thereafter. All annual cash fees are vested upon payment. Each Eligible
Director will be paid a retainer, commensurate with the market 50th percentile
as determined by the Company’s compensation consultant, for membership on the
Board and for each other role in which the director serves. Committee Chairs
will receive the retainer for service as chair in lieu of the retainer for
committee membership.


Annual cash fees include the following for all Eligible Directors in the
positions listed:


•
Annual Board Service Retainer



•
Annual Committee Member Service Retainer

◦
Member of the Audit Committee

◦
Member of the Compensation Committee

◦
Member of the Nominating and Corporate Governance Committee





1

--------------------------------------------------------------------------------



•
Annual Committee Chair Service Retainer

◦
Chair of the Audit Committee

◦
Chair of the Compensation Committee

◦
Chair of the Nominating and Corporate Governance Committee



 
Equity Compensation
 
The equity compensation set forth below will be granted under the Company’s 2015
Equity Incentive Plan, as amended (the “Plan”). All capitalized terms not
otherwise defined herein shall have the meaning ascribed to such term in the
Plan.
 
1.  Initial Grant: On the date that is the 15th day (or, if either such date is
not a market trading day, the first market trading day thereafter), of the month
following the date of the Eligible Director’s appointment to the Board (the
“Initial Grant Date”) after the Effective Date, the Eligible Director will be
granted a Nonstatutory Stock Option to purchase the number of shares of Common
Stock (the “Initial Grant”) commensurate with the market 50th percentile as
determined by the Company’s compensation consultant, which option shall: (i)
have an exercise price equal to the closing price of the Company’s Common Stock
on the relevant stock exchange on the Initial Grant Date; (ii) vest in three
equal installments on each anniversary of the Eligible Director’s date of
appointment to the Board, subject to the Eligible Director’s Continuous Service
through each applicable vesting date; (iii) expire and cease to be exercisable
on the ten year anniversary of the Initial Grant Date; and (iv) allow for the
exercise of all or part of the option prior to vesting pursuant to Section 4 of
the Company’s Stock Option Agreement.
 
2.   Annual Grant: On or around April 30th each year (the “Annual Grant Date”),
each Eligible Director who continues to serve as a non-employee member of the
Board will be granted a Nonstatutory Stock Option to purchase the number of
shares of Common Stock (the “Annual Grant”) commensurate with the market 50th
percentile as determined by the Company’s compensation consultant, which option
shall: (i) have an exercise price equal to the closing price of the Company’s
common stock on the relevant stock exchange on the Annual Grant Date; (ii) vest
in full on the anniversary of the Annual Grant Date, subject to the Eligible
Director’s Continuous Service through such vesting date; (iii) expire and cease
to be exercisable on the ten year anniversary of the Annual Grant Date; and (iv)
allow for the exercise of all or part of the option prior to vesting pursuant to
Section 4 of the Company’s Stock Option Agreement.


3. Board or Committee Action: The Initial Grant and the Annual Grant will be
awarded only if approved by the Compensation Committee or the Board, as
applicable, on or before the applicable grant date. Stock option awards will be
made pursuant to the applicable form of Stock Option Grant Notice and Stock
Option Agreement as approved by the Compensation Committee from time to time.








2